            Case 2:21-cv-00361-MJP-JRC Document 41 Filed 08/23/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10        JAMALL S. BAKER,
                                                              CASE NO. 2:21-cv-00361-MJP-JRC
11                              Plaintiff,
                                                              ORDER
12               v.

13        SERGEANT HOPKINS et al.,

14                              Defendants.

15

16          This is a civil rights action under 42 U.S.C. § 1983. Plaintiff paid the $402 filing fee. The

17   represented defendants filed a notice stating that defendant Kathryn Grey no longer works for the

18   Washington State Department of Corrections (“DOC”) and, therefore, was not served. Dkt. 31 at

19   1.

20          “Federal Rule of Civil Procedure 4 [] permit[s] the Court to ‘order that service be made

21   by a United States marshal or deputy marshal or by a person specially appointed by the court.’”

22   Frerks v. Wolf, No. C19-978 RSM, 2020 WL 1467339, at *1 (W.D. Wash. Mar. 26, 2020)

23   (quoting Fed. R. Civ. P. 4(c)(3)). “That Rule requires assistance for a plaintiff proceeding in

24


     ORDER - 1
            Case 2:21-cv-00361-MJP-JRC Document 41 Filed 08/23/21 Page 2 of 2




 1   forma pauperis (‘IFP’) or as a seaman, but otherwise leaves the consideration to the discretion of

 2   the courts.” Id. Likewise, Local Rule 4(c) provides that, “[u]pon order of this court . . . the

 3   United States Marshals Service shall make service of civil process on behalf of a private

 4   litigant.” However, in this District, marshals do not attempt personal service upon a defendant

 5   unless mail service is unavailing. See Local Rule 4(c).

 6          Here, plaintiff is incarcerated and has identified defendant Grey by full name.

 7   Furthermore, defendant Grey no longer works for the DOC. Thus, plaintiff has shown good

 8   cause for the Court assist with service of process. If defendants file defendant Grey’s last known

 9   home or business address with the Court under seal, the Court may attempt to serve process

10   while protecting the privacy of this information. See Sellers v. United States, 902 F.2d 598, 602

11   (7th Cir. 1990).

12          Accordingly, the Court ORDERS defendants to make all reasonable efforts to obtain

13   defendant Grey’s last known home and/or business address and file under seal said address(es)

14   by September 7, 2021. Defendant Grey may also satisfy this Order by filing a waiver and by

15   having counsel enter a notice of appearance on her behalf. All service documents with said

16   address(es) shall also be filed under seal.

17          Dated this 23rd day of August, 2021.

18

19
                                                            A
                                                            J. Richard Creatura
                                                            Chief United States Magistrate Judge
20

21

22

23

24


     ORDER - 2
